Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 1 of 9 Page ID
                                 #:5357




        EXHIBIT 3
Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 2 of 9 Page ID
                                 #:5358
                             Stefanie Taub

  1              UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA
  2
  3     KEVIN RISTO,                   )
                                       )
  4                   Plaintiff,       )
                                       )
  5     v.                             )
                                       )   No.
  6     SCREEN ACTORS                  )   2:18-cv-07241-
        GUILD-AMERICAN                 )   CAS-PLA
  7     FEDERATION OF                  )
        TELEVISION AND RADIO           )
  8     ARTISTS, et al.,               )
                                       )
  9                   Defendants.      )
 10
                   TUESDAY, OCTOBER 20, 2020
 11
                                  – – –
 12
 13              Remote videotaped deposition of
 14    Stefanie Taub, held at the location of the
 15    witness in Los Angeles, California,
 16    commencing at 9:05 a.m. Pacific Time, on the
 17    above date, before Carrie A. Campbell,
 18    Registered Diplomate Reporter, Certified
 19    Realtime Reporter, Illinois, California &
 20    Texas Certified Shorthand Reporter, Missouri
 21    & Kansas Certified Court Reporter.
 22                       – – –
                GOLKOW LITIGATION SERVICES
 23                     877.370.DEPS
                      deps@golkow.com
 24
 25

Golkow Litigation Services                                         Page 1
                                                                     Exhibit 3
                                                                     Page 64
Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 3 of 9 Page ID
                                 #:5359
                             Stefanie Taub

  1         R E M O T E        A P P E A R A N C E S :
  2
            KIESEL LAW, LLP
  3         BY: MARIANA A. MCCONNELL
                 mcconnell@kiesel.law
  4              NICHOLAS BRANCOLINI
                 brancolini@kiesel.law
  5         8648 Wilshire Boulevard
            Beverly Hills, California 90211
  6         (310) 854-4444
  7         and
  8         JOHNSON & JOHNSON, LLP
            BY: DANIEL B. LIFSCHITZ
  9              dlifschitz@jjllplaw.com
                 NEVILLE JOHNSON
 10              njohnson@jjllplaw.com
            439 North Canon Drive, Suite 200
 11         Beverly Hills, California 90210
            (310) 975-1080
 12         Counsel for Plaintiff
 13
            JENNER & BLOCK, LLP
 14         BY: ANDREW J. THOMAS
                 ajthomas@jenner.com
 15              ANNA LYONS
                 alyons@jenner.com
 16         633 West 5th Street, Suite 3600
            Los Angeles, California 90071
 17         (213) 239-5100
            Counsel for Defendants
 18
 19         BREDHOFF & KAISER, PLLC
            BY: ABIGAIL V. CARTER
 20              acarter@bredhoff.com
            805 Fifteenth Street N.W.
 21         Washington, DC 20005-2207
            (202) 842-2600
 22         Counsel for The Fund
 23
       V I D E O G R A P H E R :
 24        STEVE ZAVATTERO,
           Golkow Litigation Services
 25                         – – –

Golkow Litigation Services                                         Page 2
                                                                     Exhibit 3
                                                                     Page 65
Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 4 of 9 Page ID
                                 #:5360
Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 5 of 9 Page ID
                                 #:5361
Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 6 of 9 Page ID
                                 #:5362
Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 7 of 9 Page ID
                                 #:5363
Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 8 of 9 Page ID
                                 #:5364
                             Stefanie Taub

  1                           CERTIFICATE
  2
  3               I, CARRIE A. CAMPBELL, Registered
       Diplomate Reporter, Certified Realtime
  4    Reporter and Certified Shorthand Reporter, do
       hereby certify that prior to the commencement
  5    of the examination, Stefanie Taub, was duly
       sworn by me to testify to the truth, the
  6    whole truth and nothing but the truth.
  7               I DO FURTHER CERTIFY that the
       foregoing is a verbatim transcript of the
  8    testimony as taken stenographically by and
       before me at the time, place and on the date
  9    hereinbefore set forth, to the best of my
       ability.
 10
                  I DO FURTHER CERTIFY that I am
 11    neither a relative nor employee nor attorney
       nor counsel of any of the parties to this
 12    action, and that I am neither a relative nor
       employee of such attorney or counsel, and
 13    that I am not financially interested in the
       action.
 14
 15
               ____________________________
 17            CARRIE A. CAMPBELL,
               NCRA Registered Diplomate Reporter
 18            Certified Realtime Reporter
               California Certified Shorthand
 19            Reporter #13921
               Missouri Certified Court Reporter #859
 20            Illinois Certified Shorthand Reporter
               #084-004229
 21            Texas Certified Shorthand Reporter #9328
               Kansas Certified Court Reporter #1715
 22            Notary Public
 23            Dated: November 2, 2020
 24
 25

Golkow Litigation Services                                       Page 206
                                                                     Exhibit 3
                                                                     Page 70
Case 2:18-cv-07241-CAS-PLA Document 141-3 Filed 07/02/21 Page 9 of 9 Page ID
                                 #:5365




                                                                     Exhibit 3
                                                                     Page 71
